                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

ZMAC TRANSPORTATION
SOLUTIONS, LLC,

                      Plaintiff,                   Case No. 18-CV-190-JPS

v.

CUMMINS INC., doing business as                                   ORDER
CUMMINS SALES & SERIVICE,

                      Defendant.


       On December 19, 2018, the parties filed a joint stipulation of

dismissal of this action with prejudice and without costs assessed to either

party. (Docket #15). The Court will adopt that stipulation. See Fed. R. Civ.

P. 41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #15) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 20th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
